Citation Nr: 1520529	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  12-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for headaches, to include migraine headaches and tension headaches, and to include as secondary to posttraumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to June 1991, and on active duty for training from May 1989 to September 1989.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).    

The RO has denied the claim of service connection for migraines; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  See November 2011 VA examination (diagnosing migraine and tension headaches).      

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include the transcript of the March 2015 Board hearing presided over by the undersigned Veterans Law Judge.  

It is noted that the Veteran was afforded a Boarding hearing in August 2014 before another Veterans Law Judge; however, the transcript was not producible, and the Veteran was afforded a new Board hearing in March 2015.  


FINDING OF FACT

The competent and credible evidence shows that the Veteran's headaches are proximately due to or the result of the service-connected PTSD.  
CONCLUSION OF LAW

Service connection for headaches is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Because the Veteran's claim for entitlement to service connection is granted, as discussed below, any error as to the duty to notify and assist regarding this claim is harmless error.   

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

First, during the appeal period, the Veteran has been diagnosed with migraine and tension headaches.  See e.g., November 2011 VA examination.  Thus, the Board finds that the Veteran currently has headaches.  

Second, the Board finds that the competent and probative evidence shows that the Veteran's headaches are secondary to the service-connected PTSD.  The Board finds that the December 2014 private medical opinion by Dr. T. is of probative value, as he examined the Veteran  and provided a rationale for the opinion that was based his opinion on review of the claims file.  Dr. T. opined that the Veteran's headaches are secondary to the Veteran's PTSD based upon the prevalence of headaches while she is experiencing PTSD symptoms including anxiety or episodes of anger.     

The Board acknowledges that the March 2012 VA examiner opined that the Veteran's headaches are secondary to her nonservice-connected cervical spine disability.  However, the March 2012 VA examiner did not address the Veteran's reports of headaches prior to onset of her cervical spine disability; therefore, the March 2012 VA medical opinion is of little probative value.  Further, the March 2012 VA medical opinion is outweighed by the September 2014 private opinion by the Veteran's chiropractor that the Veteran's cervical spine disability had an onset over a decade after the onset of migraines.  The September 2014 private opinion is of probative value as it is supported by clinical rationale.

Based on this evidence, the Board finds that the Veteran's headaches are proximately due to or the result of the service-connected PTSD.  It is also noted that the Veteran has competently reported that her headaches appear to happen more often when she feels upset, anxious, or angry.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see e.g., December 2014 private opinion; March 2015 Board hearing transcript at p. 6.  The Board finds the Veteran credible with regard to her reports of when symptoms happen.  

The Board finds that the December 2014 private medical opinion outweighs the negative evidence of record.  Accordingly, service connection for headaches is warranted.  38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for headaches is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


